MERIT DECISIONS WITHOUT OPINIONSIn Mandamus. On relator's motion for leave to amend cause caption. Motion granted. Respondent's motion to dismiss denied. Sua sponte, alternative writ granted. The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05: The parties shall file any evidence they intend to present within 20 days, relator shall file a brief within 10 days after the filing of the evidence, respondent shall file a brief within 20 days after the filing of relator's brief, and relator may file a reply brief within 7 days after the filing of respondent's brief.Kennedy, J., dissents from the granting of an alternative writ and would order respondent to file an answer in accordance with the Rules of Practice.